                     Case 3:19-mj-00759-RMS Document 7 Filed 05/09/19 Page 1 of 3


AO 199A (Rev 12/ I I) Order Setting Conditions of Release                                                                    Page I of   3   Pages




                                        UNITED              SiAT                      'O) STRICT COURT
                                                                                for the
                                                                 Dts1ri • f on • Iil:u!
                                                      t1 S n:r.rr-,,,.,T .• !!RT
                                                        •   • ,.J I '-   ~ 1 ~ l..,
                        •
                    U111ted States of Amenca
                                                 .                 r , , ' ', r ·~.
                                                                  , , .. _, ._, '')L
                                                                                      ,
                                                                                               r.
                                                                                              • .

                                   V.                                                     )
                            Ryan Stevenson
                                                                                          )         Case No.   3:19mj759(RMS) and 2:19cr20246
                                                                                          )
                                                                                          )
                               Defendant

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(I)   The defendant must not violate federal, state, or local law while on release.

(2)   The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change of residence or telephone number.

(4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.

      The defendant must appear at:                  United States District Court for the Eastern District of Michigan
                                                                                                           Place
       231 West Lafayette Blvd., Detroit, Ml 48226

      on                                                                May 16, 2019 at 10:00am
                                                                                      Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered .

The defendant will execute a $20,000 unsecured, surety bond which is co-signed by the defendant's father, Mel
Stevenson.
                          Case 3:19-mj-00759-RMS Document 7 Filed 05/09/19 Page 2 of 3


i\O 19913 (Rev 12/11) Additional Conditions of Release                                                                                      Page   _2_ ot _1_ Pages
                                                    ADDITIONAL CONDITIONS OF RELEASE

       IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

( X)    (6)   The delcndant is placed in the custody of:
              Person or organization          Mel Stevenson
              Address (only !/"above is an organi::ation)
              Cily and state West Haven. CT                                                                       Tel. No.
who agrees to (a) supervise lhe defendant, (b) ~se every effort to assure the defendant's appearance at all court proceedings, and (c) notify the court immedialely
if the defendant violates a condition of release or is 110 longer in the custodian's custody.




(X )     (7) The defendant musl:
       ( X ) (a) submit lo supervision by and report for supervision to the           United States Probation Office
                    telephone number         _ _ _ __ _ , no later than . . .0  ,"--'5~/_,,0'--"9'-'-/=
                                                                                                      2-""0----'1..,,9'---------- -
             (b)    continue or actively seek employment.
             (c)    continue or start an education program.
             ( d)   surrender any passport to:
         X ) (c)    not obtain a passport or other international travel document.
         X ) (f)    abide by the following restrictions on personal association, residence, or travel:                      The defendant's travel is restricted to CT   arg
                    the Eastern District of Michigan (for court). He is required to reside with his parents at their West Haven addresa
         X ) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                 including:

               (h) get medical or psychiatric treatment:

               (i) relurn to custody each                     at _ _ _ _ o'clock after being released at _ _ _ _ _ o'clock for employment, schooling,
                   or the following purposes:

              (j) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                  necessary.
       t X   (k) not possess a firearm, destructive device, or other weapon.
         X    (I) not use alcohol (        ) at all ( X ) excessively.
         X   (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                  medical practitioner.
             (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with random
                  frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited
                  substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited
                  substance screening or testing.
             (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                  supervising officer.
             (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                  (    ) (i) Curfew. You are restricted to your residence every day (            ) from     _ _ _ _ _ to _ _ _ _ _ , or (               ) as
                               directed by the pretrial services office or supervising officer; or
                       ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical,
                               substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities
                               approved in advance by the pretrial services office or supervising officer; or
                       ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                               comt appearances or other activities specifically approved by the court.
           ) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                  requirements and instructions provided.
                  (    ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                         supervising officer.
         X     (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                   arrests, questioning, or traffic stops.
         x     (s) Based on the underlying circumstances of the offense, the defendant is prohibited from accessing the internet
                    and/or the dark web from aoy_device.______________________

               Defendant shall comply with all rules of the USPO and all orders of the probation
               officer. Any failure to comply with any such rules and/or orders shall constitute a
               violation of these conditions of release and may result in revocation of bond.
                     Case 3:19-mj-00759-RMS Document 7 Filed 05/09/19 Page 3 of 3

1\0 I 99C (Rev 09/08) i\dvic~ of Penalties                                                                      Page   3       of   3   Pages

                                             ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS :

       Violating any of the foregoing conditions of release may result in the immediate issuance ofa warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
        While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to : obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (I) an offense punishable by death , life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
             not more than $250,000 or imprisoned for not more than IO years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
             more than $250,000 or imprisoned for not more than five years , or both;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                   Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions ofrelease. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed . I am aware of the penalties and sanctions set forth above.




                                                                                  ½         f,mdrmt'sSi

                                                        New Haven, CT
                                                                                              City and State



                                                 Directions to the United States Marshal

        The defendant is ORDERED released after processing.
        The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
        has posted bond and/or complied with all other conditions for release . If still in custody, the defendant must be produced before
        the appropriate judge at the time and place specified.


Date·              5/9/2019                                                           /s/ Robert M. Spector
                                                                                       Judicial Officer 's Signature

                                                                    . Robert M. Spector, U__r:i_i_t~d S!ates _r-.1_
                                                                                                                  agistrat~~u~_ge
                                                                                          Printed name and ti/le




                     DISTRIBUTION        COURT    DEFENDANT       PRETRIAL SERVICE       U,S ATTORNEY           lJ S MARSHAL
